                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RICHARD SEPULVEDA,
                                   7                                                        Case No. 19-cv-03245-KAW
                                                         Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                  v.                                        180 DAYS
                                   9
                                         ALHAITHANI CORPORATION, et al.,                    Re: Dkt. No. 22
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On March 13, 2020, Plaintiff filed a notice of settlement. (Dkt. No. 22.) Accordingly,

                                  14   Plaintiff shall file a dismissal within 180 days of this order, absent any extension ordered by the

                                  15   Court.

                                  16            IT IS SO ORDERED.

                                  17   Dated: March 13, 2020

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
